Citation Nr: 0824512	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO. 06-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office and Insurance Center (RO&IC)
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran retired from the National Guard in August 1990, 
after more than 41 years of honorable service.

The appellant is the veteran's son.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the RO&IC.


FINDINGS OF FACT

1. The veteran did not die as a result of a service 
connected disability or disabilities.

2. At the time of his death, the veteran was not in receipt 
of pension or compensation, and he did not have an original 
or reopened claim for either benefit pending at the time of 
his death.

3. The veteran's body was not held after his death by a 
state in the absence of any next of kin or other person 
claiming the body of the veteran.

4. The veteran did not die while hospitalized by VA.


CONCLUSION OF LAW

Entitlement to burial benefits is not warranted. 38 
U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. § 3.1600 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that at the time of the veteran's 
death, the veteran was receiving pension benefits. 
Therefore, the appellant contends that he entitled to 
receive benefits associated with the veteran's burial. 

After reviewing the record, however, the Board finds that 
at the time of his death, the veteran was not receiving VA 
pension benefits and that the other criteria for the 
payment of burial benefits were not met as a matter of law. 
Accordingly, the appeal is denied, on the lack of 
entitlement as a matter of law. See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to notify the appellant 
of the information and evidence necessary to substantiate 
his claim for VA benefits and to, then, assist the 
appellant in the development of that information and 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). In this case, however, the 
law, and not the evidence, is dispositive of the issue. No 
amount of development would change the decision. See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). Thus, even if there was 
some deficiency insofar as VA's duty to notify and assist 
the appellant in the development of his claim, such 
deficiency would be inconsequential and, at most, harmless 
error. As such no prejudice would inure to the appellant. 
Therefore, the Board will proceed to the merits of the 
appeal. 

Analysis

VA burial benefits include a burial allowance and plot or 
internment allowance. 38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. 
§ 3.1600. 

A burial allowance is payable under certain circumstances 
to cover the burial and funeral expenses of a veteran and 
the expense of transporting the body to the place of 
burial. 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600. For 
example, if a veteran dies as a result of a service-
connected disability or disabilities, certain burial 
benefits may be paid. 38 U.S.C.A. § 2307 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement 
to a burial allowance is based upon the following 
conditions at the time of death: (1) the veteran was in 
receipt of VA pension or compensation; or, (2) the veteran 
had an original or reopened claim for either benefit 
pending at the time of his death (or in the case of a 
reopened claim there is sufficient prima facie evidence of 
record on the date of the veteran's death to show 
entitlement); or (3) the deceased was a veteran of any war 
or was discharged or released from active military, naval, 
or air service for a disability incurred or aggravated in 
line of duty, and the body of the deceased is being held by 
a State. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

VA will also grant burial benefits if a veteran dies from 
nonservice-connected causes while "properly hospitalized" 
by VA, in a VA or non-VA facility. 38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed the amount specified in 38 U.S.C. 
§ 2303(b) may be paid as a plot or interment allowance. The 
plot or interment allowance is payable to the person or 
entity who incurred the expenses. In part, entitlement to a 
plot or internment allowance is predicated on the deceased 
veteran's eligibility for the burial allowance. 38 C.F.R. 
§3.1600(f).

In the instant case, the veteran died in 2006 of non-
service-connected disability and was buried in a private 
cemetery. At the time of his death, he was not in receipt 
of VA pension or compensation, and he did not have an 
original or reopened claim for either benefit pending at 
the time of his death. His body was not held after his 
death by a state in the absence of any next of kin or other 
person claiming his body; and he did not die while 
hospitalized by VA. Therefore, there is no entitlement to a 
burial allowance under the provisions of 38 C.F.R. § 
3.1600. Because there is no entitlement to burial 
allowance, the requirements for a plot or internment 
allowance are also not met. Accordingly, there is no 
entitlement to that benefit. In sum, none of the conditions 
provided by law and regulation which would permit payment 
of burial benefits have been met and, accordingly, the 
appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

In arriving at this decision, the Board notes that at the 
time of his death, the veteran was receiving military 
retirement pay. While military retirement pay for length of 
service is similar to pension received following employment 
in the civilian sector, pension for VA purposes is very 
different. It is also very different from VA compensation. 
The regulatory definitions of "pension" are set forth in 
38 C.F.R. § 3.3, et. seq. (2007). 

Under VA law and regulations, pension connotes a payment 
made by VA to a veteran who served for more than 90 days 
during a period of war, and who, by virtue of age or 
permanent and total nonservice-connected disability, is so 
incapacitated as to be unemployable. 38 U.S.C.A. §§ 1502, 
1513, 1521 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.3 
(2007). Such veterans are of limited means and must fall 
below certain income and net worth limitations. 38 U.S.C.A. 
§§ 1503, 1522 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.23, 3.274 (2007). 

Generally, compensation is a monthly payment made by VA to 
a veteran because of service-connected disability, that is, 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 101(13), 1110, 1131 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.4, 3.303 (2007). 

In this case, there is no evidence that at the time of his 
death, the veteran was receiving either VA pension or 
compensation. Therefore, he clearly did not meet that 
eligibility requirement for VA burial benefits. 

The appellant has essentially argued that information he 
gleaned from a VA website is misleading or otherwise 
supports his assertion. However, it is well-settled that VA 
must follow all relevant laws and regulations. 38 U.S.C.A. 
§ 7104(c) (West 2002). See also Vitarelli v. Seaton, 359 
U.S. 535, 539-40 (1959); Service v. Dulles, 354 U.S. 363, 
383-89 (1957); United States ex rel. Accardi v. 
Shaughnessy, 347 U.S. 260, 265-68 (1954); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991) (Board not free to 
ignore regulation adopted by VA); see also Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994) (citing Vitarelli, 
supra, for proposition that procedures must be provided to 
all similarly situated VA claimants).

Essentially, the appellant's argument is grounded in 
equity: that VA may not deny this claim because to do so 
would be unfair. However, the Board is bound by the law and 
is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  It has been observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not 
been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)]. 

                                                                          
                                                                         
(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to burial benefits is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


